              Case 1:19-cv-10744-JGK Document 9 Filed 01/20/20 Page 1 of 1


                        OVHAGAN MEYER
                                       ATTORNEYS ll. ADVISORS


USO':; SONY
DOCUMENT
ELECTRONIC.A.LL Y FILED                                                                Ryan T. Benson
DOC#
DATE FILED:
                   i-a ~--·.
               -L~-~-=-:_fiR-_______
                                                                                   312.422.6138 Direct
                                                                                312.422.6110 Facsimile
                                                                            rbenson@ohaganmeyer.com
                                            January 20, 2020
  Judge John F. Koeltl
  US District Court
                                                          r    fr\   t   u[) /Lt.>   170-0      ro    vtf(
  United States District Court
                                                           COA (}ttf ,..,,(    t K rfr.7GO (il}
  Southern District of New York                             fE!f>(l,v/lA..Y J- '-r  ;}-rJtJ-d. CO..,-f-6r-G,.,,,te
                                                                                  1
  500 Pearl St.
  New York, NY 10007-1312
                                                           If,(} J O(//I..,#€(] v(f 6 ✓6 J P..A 1_; /'1 /1'/l-C tf I~
                                                           70 ;-o        11 r ""t"; 1 °PM,      >0     ollrof 1\.-G().
         Re:       Yony Sosa v. Patagonia, Inc.                    I
                   _C_as~e_N~o._1_:1_9~-c_v-_10~7_44_-_JG_K
                                                          _ _ _ _ _ _ _ _ _- - . - - - - ~           6)!~ .
  Dear Judge Koeltl:                                                           /   /4,~   0
                                                                                                 ·   ✓   S'    ()   J
         I spoke to the attorney for Plaintiff and we came to an agreement to Jx~end the time for
  Defendant to answer or otherwise plead in response to the Complaint. Further the parties request
  the Court adjourn the initial status conference to a later date after the response to the Complaint is
  due.

          This request is made to permit the parties additional time to determine if an amicable
  resolution is possible in this matter without the need for further litigation. Further, the request is
  also being made as undersigned counsel was recently retained to defend Defendant in the case.

          According to the proof of service, Defendant was originally served with the Summons and
  Complaint on December 11, 2019, and received a first extension to respond to the Complaint by
  January 24, 2020. Defendant requests a second extension to respond to the Complaint by February
  24, 2020.

          This represents Defendant's second request for an extension of time to answer, move, or
  otherwise respond to the Complaint by February 24, 2020. This also represents the parties' first
  request to adjourn the initial status conference currently set for January 27, 2020, for a date after
  the response to the Complaint is due.


                                       ~eel~


                                               Ryan T. Benson
  cc:    All Attorneys of Record (via ECF)
           One East Wacker Drive I Suite 3400 i Chicago, Illinois 60601 I www.ohaganmeyer.com
           • Los Am:.1m,;s • Washington D.C. •Philadelphia• Wilmington, DE•         VA• Alexandria, VA
